IN THE SUPREME COURT OF THE STATE OF NEVADA


                   COREY THOMAS BARNETT, A/K/A                           No. 84747
                   CORRY THOMAS BARNETT,
                                     Appellant,                                  FILED
                                 vs.
                   THE STATE OF NEVADA,                                          JUN 0 6 2022
                                     Respondent.                              ELIZABETH A. BROWN
                                                                            CLERK9FpyPREME COURT
                                                                            BY
                                                                                 DEPUTYtERK


                                        ORDER DISMISSING APPEAL
                                This is a pro se appeal from a district court minute order
                  denying a motion for an order to void judgment. Because no statute or court
                  rule permits an appeal from such an order, this court lacks jurisdiction to
                  consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133,
                  1135 (1990) (explaining that court has jurisdiction only when statute or
                  court rule provides for an appeal). Accordingly, this court
                                ORDERS this appeal DISMISSED.




                                           Hardesty


                                            , J.
                  Stiglich                                  Herndon



                  cc:   Hon. Mary Kay Holthus, District Judge
                        Corey Thomas Barnett
                        Attorney General/Carson City
                        Clark County District Attorney
SUPREME COURT
                        Eighth District Court Clerk
     OF
   NEVADA

(0) 1947A dtaDD